        Case 1:20-cv-01047-RB-CG Document 7 Filed 12/10/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

MICHAEL ROY LEE,

               Plaintiff,

vs.                                                 No. CV 20-01047 RB/CG



CENTRAL NEW MEXICO CORRECTIONAL
FACILITY, SAN JUAN COUNTY DETENTION
CENTER, SAN JUAN COUNTY TRANSPORT,

               Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte under Federal Rule of Civil Procedure

41(b) on the handwritten complaint filed by Plaintiff Michael Roy Lee. (Doc. 1.) The Court will

dismiss the Complaint without prejudice for failure to comply with a Court order and failure to

prosecute.

       The record reflects that certain mailings to Mr. Lee were returned as undeliverable. (See

Docs. 3; 5; 6.) The Court’s research indicates that Mr. Lee has been released from the Central New

Mexico Correctional Facility. It appears that he has been transferred or released from custody

without advising the Court of his new address, as required by D.N.M. LR-Civ. 83.6, thus severing

contact with the Court.

       The Court issued an Order to Show Cause on October 27, 2020, directing Mr. Lee to notify

the Court of a new address or otherwise show cause why the case should not be dismissed, within

30 days of entry of the Order. (Doc. 4.) More than 30 days has elapsed since entry of the Order to

Show Cause and Mr. Lee has not provided the Court with a new address, responded to the Court’s

Order, or otherwise shown cause why the case should not be dismissed.

                                                1
         Case 1:20-cv-01047-RB-CG Document 7 Filed 12/10/20 Page 2 of 2




       Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The

local rules require litigants, including prisoners, to keep the Court apprised of their proper mailing

address and to maintain contact with the Court. D.N.M. LR-Civ. 83.6. Mr. Lee has failed to comply

with D.N.M. LR-Civ. 83.6 and with the Court’s October 27, 2020 Order to Show Cause.

       Mr. Lee has failed to comply with the Court’s order and failed to prosecute this action by

not keeping the Court apprised of his current address. The Court may dismiss an action under Fed.

R. Civ. P. 41(b) for failure to prosecute, to comply with the rules of civil procedure, or to comply

with court orders. See Olsen v. Mapes, 333 F.3d 1199, 1204, n.3 (10th Cir. 2003). Therefore, the

Court will dismiss this civil proceeding pursuant to Rule 41(b) for failure to comply with the

Court’s Order and failure to prosecute this proceeding.

       IT IS ORDERED that the handwritten Complaint filed by Plaintiff Michael Roy Lee (Doc.

1) is DISMISSED without prejudice under Rule 41(b) for failure to comply with the Court’s Order

and failure to prosecute.




                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE




                                                  2
